           Case 1:20-mj-00237-DL Document 1-1 Filed 12/29/20 Page 1 of 22




                         UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW HAMPSHIRE

 IN THE MATTER OF THE SEARCH                    No. 20-mj- 237-01-DL
 OF THE CELLULAR TELEPHONES
 ASSIGNED CALL NUMBERS (617)
 380-9275 AND (978) 397-0347                        [UNDER SEAL]


                         AFFIDAVIT IN SUPPORT OF
                  AN APPLICATION FOR A SEARCH WARRANT

      I, Special Agent Casey T. MacDonald, being duly sworn, depose and state as

follows:

I.    PURPOSE OF THE AFFIDAVIT

      1.       I make this affidavit in support of an application for a search warrant

under Federal Rule of Criminal Procedure 41 and 18 U.S.C. § 2703(c)(1)(A) for

information about the location of the cellular telephone assigned call number (617)

380-9275 (“MIKEY PHONE”), with no listed subscriber or subscriber address,

believed to be used by an unknown male referred to as “Mikey,” (“MIKEY”), and

cellular telephone assigned call number (978) 397-0347 (“CARLITO PHONE”),

believed to be used by a Hispanic male referred to as “Carlito,” (“CARLITO”) with

no listed subscriber name or address. Service is provided for both MIKEY PHONE

and CARLITO PHONE by T-Mobile USA, a wireless telephone service provider

headquartered at 4 Sylvan Way, Parsippany, New Jersey. MIKEY PHONE and

CARLITO PHONE are described herein and in Attachment A, and the location

information to be seized is described herein and in Attachment B. As described

more fully in Attachment B, this application requests data about the physical
        Case 1:20-mj-00237-DL Document 1-1 Filed 12/29/20 Page 2 of 22




location of MIKEY PHONE and CARLITO PHONE including but not limited to

E-911 Phase II data (or the specific latitude and longitude or other precise location

information) for a period of thirty (30) days.

                             AGENT BACKGROUND

      2.     I am a Special Agent with the Drug Enforcement Administration

(“DEA”). I have been employed as a Special Agent with the DEA since May 2014. I

graduated from the DEA Special Agent Academy, where I was trained in drug

investigations, narcotic identification, search warrants, undercover techniques,

surveillance, debriefing of informants and other investigative procedures. I am

currently assigned to the Southern New Hampshire Drug Enforcement

Administration’s High Intensity Drug Trafficking Area Task Force (“HIDTA”) as a

Special Agent. Prior to joining the DEA, I spent four years as an Officer with the

United States Secret Service Uniformed Division. I hold a master’s degree in

criminal justice from the University of Massachusetts. My duties and

responsibilities include the investigation of federal crimes, including violations of

the Controlled Substances Act.

      3.     Since joining the DEA, I have participated in ten wiretap

investigations and several other investigations where I analyzed telephone toll

records and subscriber information. I have received significant training in the field

of narcotics enforcement and investigations. Through my training, education, and

experience, I have become familiar with the manner in which drug trafficking

organizations (“DTOs”) conduct their illegal activities, including purchasing,



                                           2
        Case 1:20-mj-00237-DL Document 1-1 Filed 12/29/20 Page 3 of 22




manufacturing, storing, and distributing narcotics, the laundering of illegal

proceeds, and the efforts of persons involved in such activity to avoid detection by

law enforcement. In the course of participating in investigations of drug distribution

organizations, I have conducted or participated in surveillance, the purchase of

illegal drugs, the execution of search warrants, debriefings of subjects, witnesses,

and confidential informants, and reviews of consensually recorded conversations,

meetings, and Title III intercepts. These investigations involved but were not

limited to the following controlled substances: heroin, fentanyl, cocaine, marijuana,

and prescription opiates.

                            BASIS OF INFORMATION

      4.     I make this affidavit based upon personal knowledge derived from my

participation in this investigation and upon information I believe to be reliable from

the following sources:

             a. my experience investigating drug-trafficking offenses;

             b. oral and written reports and documents about this investigation

                that I have received from members of the DEA, local law

                enforcement, and other federal law enforcement agencies;

             c. discussions I have had personally concerning this investigation

                with experienced narcotics investigators;

             d. physical and fixed camera surveillance conducted by the DEA and

                local law enforcement agencies, the results of which have been

                reported to me either directly or indirectly;



                                           3
        Case 1:20-mj-00237-DL Document 1-1 Filed 12/29/20 Page 4 of 22




             e. public records and law enforcement databases;

             f. Title III intercepts of wire and electronic communication;

             g. telephone toll records, pen register and trap and trace information,

                and telephone subscriber information;

             h. geolocation information; and

             i. conclusions based on interpretations of conversations and text

                messages intercepted pursuant to court-authorized interception of

                wire and/or electronic communications made by me and other

                experienced law enforcement agents.

      5.     Unless otherwise indicated, the statements contained herein are

summaries of information that I have received from other law enforcement officers,

and I specifically relied on oral reports from other law enforcement officers and

Spanish-language interpreters. When information is based on my personal

knowledge or conclusion, it will be so stated.

      6.     Conversations and discussions below are set forth in substance only

unless noted otherwise. Dates, times, and amounts are approximate. Because many

conversations discussed below occurred in Spanish, I have included preliminary

translations provided to me by agents or interpreters fluent in both English and

Spanish. Any statements excerpted from intercepted communications, including

those that are translated and quoted herein, are subject to further revision.

      7.     Since this affidavit is being submitted for the limited purpose of

establishing that probable cause exists to support the issuance of a search warrant,



                                           4
          Case 1:20-mj-00237-DL Document 1-1 Filed 12/29/20 Page 5 of 22




I have not included details about every aspect of the investigation. While this

affidavit contains all the material information I am aware of that is pertinent to the

requested search warrant, it does not set forth all of my knowledge about this

matter.

      8.      Based on the facts set forth in this affidavit, I submit that there is

probable cause to believe, and I do believe, that 21 U.S.C. § 841 (distribution of

controlled substances and possession with intent to distribute controlled

substances), 21 U.S.C. § 846 (conspiracy to distribute and possess with intent to

distribute controlled substances), and 21 U.S.C. § 843(b) (unlawful use of a

communication facility) have been committed, are being committed, and will be

committed by CARLITO, MIKEY, Manuel Emilio Delacruz-Diaz (“DELACRUZ-

DIAZ”), and others known and unknown. I submit that there is also probable cause

to believe, and I do believe, that the location information described in Attachment B

will constitute evidence of these criminal violations and will lead to the

identification of individuals who are engaged in the commission of these offenses.

II.   PROBABLE CAUSE

      9.      Since the spring of 2019, the DEA has been conducting an

investigation of a drug trafficking organization (DTO) led by Luis ARAUJO-

GUERRERO. In furtherance of this investigation, on March 13, 2020, District

Court Judge Paul J. Barbadoro, District of New Hampshire, authorized Title III

interceptions of two telephones held by ARAUJO-GUERRERO. Based upon

information obtained from a variety of sources, including confidential sources, cell


                                            5
        Case 1:20-mj-00237-DL Document 1-1 Filed 12/29/20 Page 6 of 22




phone location information, physical surveillance, and the Title III intercepts,

agents learned that ARAUJO-GUERRERO was being supplied narcotics by

VALDEZ-AYBAR, as well as by his brother, Santo Araujo-Guerrero Jr. a.k.a. Belky

(“BELKY”).

      10.    On August 25, 2020, District Court Judge Paul J. Barbadoro, District

of New Hampshire, authorized Title III interceptions of telephones held by

VALDEZ-AYBAR and BELKY. During this interception period, agents identified

DELACRUZ-DIAZ as a source of drug supply for VALDEZ-AYBAR, and agents later

learned that (978) 828-4247 (“TT-6”) was a telephone that was being used by

DELACRUZ-DIAZ. Agents also intercepted several conversations between BELKY

and VALDEZ-AYBAR, and through these conversations identified (346) 348-8479

(“TT-7”) as a telephone used by VALDEZ-AYBAR to coordinate drug purchases.

      11.    On October 20, 2020, District Court Judge Paul J. Barbadoro, District

of New Hampshire, authorized Title III interceptions of TT-6 and TT-7, and agents

intercepted wire and electronic communications on the two numbers for a 30-day

period, which ended November 18, 2020.

      12.    On November 11, 2020, District Court Judge Paul J. Barbadoro,

District of New Hampshire, authorized renewed Title III interceptions of TT-6, as

well as initial interceptions over three additional phones, for a 30-day period, which

ended December 24, 2020. During this period of interception, TT-6 was in frequent

contact with MIKEY PHONE and CARLITO PHONE, discussing the purchase of

bulk narcotics in the Lawrence, Massachusetts area.



                                          6
        Case 1:20-mj-00237-DL Document 1-1 Filed 12/29/20 Page 7 of 22




      13.    For example, on December 18, 2020 at approximately 11:38 p.m.,

Session 4706, DELACRUZ-DIAZ called CARLITO from TT-6 to discuss the milling

of a suspected drug sample that they had acquired earlier in the day:

      DELACRUZ-DIAZ:                    Everything ready? You made it?

      CARLITO:                          Of course?

      DELACRUZ-DIAZ:                    How did you do it? Just to know

      CARLITO:                          20

      DELACRUZ-DIAZ:                    Did you do your calculations correctly?

      CARLITO:                          50 plus 20, totals 70

      DELACRUZ-DIAZ:                    Yeah. What time tomorrow will you be
                                        getting an answer for that?

      CARLITO:                          I will call you when they call me. Don’t start.

      14.    I believe that in this conversations, DELACRUZ-DIAZ was asking

CARLITO if he had prepared a drug sample to be tested. I believe that when asked,

“How did you do it,” DELACRUZ-DIAZ was referring to the ratio between drugs

and cutting agent. When CARLITO replied, “50 plus 20, totals 70,” I believe he was

saying that he took 20 grams of drugs and added 50 grams of cutting agent, to make

70 grams total. I believe that CARLITO then sent the drugs to an unknown drug

tester who would use the drugs and determine the potency. In my training and

experience, drug traffickers will often pay trusted drug users to test their product in

order to determine if it is of good quality. In this case, I believe DELACRUZ-DIAZ

was waiting for the drug test results before arranging the purchase of a bulk

quantity of drugs.


                                             7
       Case 1:20-mj-00237-DL Document 1-1 Filed 12/29/20 Page 8 of 22




      15.   On the following day, MIKEY was intercepted arranging the sale of

bulk drug product for Saturday, December 19, 2020. At approximately 6:33 p.m., in

Session 4573, DELACRUZ-DIAZ called MIKEY from TT-6 to MIKEY PHONE and

had the following exchange:

      DELACRUZ-DIAZ:                 Boss, I have tried calling you a few times.
                                     Tell me if I am right or not.

      MIKEY:                         What happened?

      DELACRUZ-DIAZ:                 You saw the guy who went with me to the
                                     house yesterday?

      MIKEY:                         Yes

      DELACRUZ-DIAZ:                 The guy called me earlier. Those are not
                                     problematic people. He told me they are
                                     going to buy half with the tickets.

      MIKEY:                         Yeah.

      DELACRUZ-DIAZ:                 Boss he grabbed 50, so he would only be
                                     grabbing 450

      MIKEY:                         Yeah

      DELACRUZ-DIAZ:                 With the tickets

      MIKEY:                         Yeah

      DELACRUZ-DIAZ:                 The other one is saying that we cannot cut it.
                                     I said, “Buddy you are talking too much shit.
                                     Ask your friend Mikey if you want. Ask him
                                     if that’s a good deal.” What do you think of
                                     that?

      MIKEY:                         Of course that’s a good deal. He’s in the
                                     wrong.

      DELACRUZ-DIAZ:                 My brother they have the money. The guy
                                     has called me like five times, to go see you,

                                        8
        Case 1:20-mj-00237-DL Document 1-1 Filed 12/29/20 Page 9 of 22




                                       so he can grab the 450. He knows that out of
                                       the 500, he only has 450, because he already
                                       grabbed 50.

      MIKEY:                           Of course

      DELACRUZ-DIAZ:                   He will be paying the money. Cash money.

      MIKEY:                           Yeah


      16.    I believe that in this conversation, DELACRUZ-DIAZ was talking to

MIKEY about purchasing 500 grams of suspected fentanyl. I believe that this is the

same drug order that DELACRUZ-DIAZ was previously discussing sampling with

CARLITO a day earlier. DELACRUZ-DIAZ also told MIKEY that they have the

“tickets” which I know to be a code word for money. When DELACRUZ-DIAZ stated

that, “he already grabbed 50,” I believe he was referencing the sample that

CARLITO currently had in his possession. I believe that of this “50,” CARLITO had

taken 20 grams of pure drugs and added 50 grams of cut to then have tested.

      17.    After this call, at approximately 6:51 p.m., in session 4754, CARLITO

called DELACRUZ-DIAZ at TT-6 using the CARLITO PHONE.

      DELACRUZ-DIAZ:                   I am more desperate than you man. I want to
                                       be done with this already. And we have
                                       already...

      CARLITO:                         Dude if you would have said that this was
                                       going to take this long, I would have said no
                                       to you this afternoon. That way I would have
                                       had him get his own stuff. Now it’s all on me.
                                       That man gave me so much shit. Saying “I
                                       am here with a million calls.”

      DELACRUZ-DIAZ:                   Well let me call and see.


                                         9
       Case 1:20-mj-00237-DL Document 1-1 Filed 12/29/20 Page 10 of 22




      CARLITO:                         Alright.

      18.    I believe that CARLITO is complaining that it was taking a long time

to get the remainder of the drugs he was purchasing. I believe that CARLITO was

telling DELACRUZ-DIAZ that his drug customer, another drug dealer, was

complaining that he had “a million calls,” from customers waiting for drugs.

DELACRUZ-DIAZ then stated that he would “call and see.”

      19.    Following this call, on December 19, 2020, at 7:01 p.m., in Session

4578, MIKEY called DELACRUZ-DIAZ on TT-6 with MIKEY PHONE and the

following is an excerpt from their conversation:

      DELACRUZ-DIAZ:                   Did you get in touch with that mouse?

      MIKEY:                           I hit him up, and he hasn't even seen the
                                       message

      DELACRUZ-DIAZ:                   Nothing comes up?

      MIKEY:                           No. It doesn't come up read, you know.

      DELACRUZ-DIAZ:                   It seems that he does not have WhatsApp
                                       because I have hit him up at both WhatsApp
                                       numbers and it seems like it doesn't have
                                       like Internet

      MIKEY:                           The message went through.

      DELACRUZ-DIAZ:                   Oh it went through?

      MIKEY:                           Yes

      DELACRUZ-DIAZ:                   Oh, I called a friend of his in Bogota. His
                                       name is Edward [ph] in Colombia. I said,
                                       "Man tell Danaury [ph] to please call Mikey."

      MIKEY:                           Yes



                                         10
        Case 1:20-mj-00237-DL Document 1-1 Filed 12/29/20 Page 11 of 22




      DELACRUZ-DIAZ:                     I told him exactly like that, because Mikey,
                                         the guy has set my phone on fire.

      MIKEY:                             He wants it. He needs it.

      DELACRUZ-DIAZ:                     Yes. The story I told him was that you were
                                         in Maine and you are coming down from
                                         Maine.

      MIKEY:                             That’s good, okay.

      20.    In this conversation, I believe that MIKEY and DELACRUZ-DIAZ

were talking about Jhon Albeiro Parada-Ramirez (“PARADA-RAMIREZ”) who I

believe to be the source of the drugs that MIKEY and DELACRUZ-DIAZ were

trying to sell to CARLITO. I know that PARADA-RAMIREZ has been intercepted

talking to DELACRUZ-DIAZ in the past discussing bulk drug shipments to the

northeastern United States. I believe that MIKEY and CARLITO had asked for

permission to split a kilogram of suspected fentanyl in half in order to sell it to

CARLITO. I believe that MIKEY told DELACRUZ-DIAZ that he sent a message,

but had not heard back from PARADA-RAMIREZ. DELACRUZ-DIAZ then told

MIKEY that he called one of his friends in Bogota, Colombia and told him to have

PARADA-RAMIREZ call MIKEY. I know that the telephone that is believed to be

used by PARADA-RAMIREZ has been in the Bogota, Colombia area since December

12, 2020. I believe that DELACRUZ-DIAZ lied to CARLITO and said that MIKEY

was in Maine in order to get more time to receive permission from PARADA-

RAMIREZ.

      21.    Later in this same call, MIKEY told DELACRUZ-DIAZ that if his

customer was willing to pay more, that he could provide the drugs from his own


                                           11
        Case 1:20-mj-00237-DL Document 1-1 Filed 12/29/20 Page 12 of 22




stockpile:

      DELACRUZ-DIAZ:                    If he calls you let him know what's going on
                                        and you let me know if he wants it or not, so
                                        I can tell him to look somewhere else. To
                                        forgive me and look somewhere else, okay?

      MIKEY:                            Yes. If he would pay a bit more like 44 or 45,
                                        I would get him some, but damn, that is
                                        cheap

      DELACRUZ-DIAZ:                    Well, but Mikey

      MIKEY:                            Mhh hmm

      DELACRUZ-DIAZ:                    Let me see... So charge him 42. Do you have
                                        something else around?

      MIKEY:                            I think there is something else around

      DELACRUZ-DIAZ:                    Give it to him at 42 so I can tell him, because
                                        he is desperate

      MIKEY:                            Yeah?

      DELACRUZ-DIAZ:                    Mikey it is with the tickets

      MIKEY:                            I would give it to him at that. No problem.

      22.    Based on this call I believe that DELACRUZ-DIAZ and MIKEY

decided that they would offer CARLITO a different half-kilogram of drugs because

they couldn’t get permission to split the previous kilogram in half. I believe that

DELACRUZ-DIAZ said that if he can charge $42,000, then he could convince

CARLITO to pay the extra money. Mikey agreed with that price and the two men

ended their call shortly after.

      23.    In a subsequent call at 7:17 p.m., Session 4579, DELACRUZ-DIAZ

called the CARLITO PHONE using TT-6 and told CARLITO “Wait for me there… I


                                          12
       Case 1:20-mj-00237-DL Document 1-1 Filed 12/29/20 Page 13 of 22




have to talk about something with you. Wait for me there.” CARLITO affirmed and

the call ended.

      24.    At approximately 7:35 p.m., the court ordered GPS attached to

DELACRUZ-DIAZ’s White Jeep Cherokee arrived at 326 Prospect Street, the home

of CARLITO. At this same time, in Session 4760, DELCRUZ-DIAZ called the

CARLITO PHONE and told CARLITO, “I am here.” Agents then observed

DELACRUZ-DIAZ exit the vehicle and walk into CARLITO’s building.

      25.    At approximately 7:51 p.m., agents observed DELACRUZ-DIAZ and an

unknown male, later determined to be CARLITO, exit 326 Prospect Street.

DELACRUZ-DIAZ entered his vehicle, while CARLITO walked down the street and

entered the passenger seat of a silver Nissan Rogue. Both cars then departed in the

same direction, westbound through Lawrence.

      26.    At approximately 7:53 p.m., in Session 4762, DELACRUZ-DIAZ called

the MIKEY PHONE and had this exchange:

      DELACRUZ-DIAZ:                  Mikey, I am going there with the guy. He is
                                      behind me.

      MIKEY:                          Ok

      DELACRUZ-DIAZ:                  Listen to what is going on Mikey

      MIKEY:                          Uhh-hmm

      DELACRUZ-DIAZ:                  We don't have to tell him anything, just "I
                                      know the guy, he is cool."

      MIKEY:                          Uhh-hmm

      DELACRUZ-DIAZ:                  He is a responsible kid

      MIKEY:                          Ok no problem

                                        13
       Case 1:20-mj-00237-DL Document 1-1 Filed 12/29/20 Page 14 of 22




      DELACRUZ-DIAZ:                   You know Mikey, the money is there. We will
                                       verify to see if it's a little better than the
                                       other or the same.

      27.    Based on this exchange, I believe that DELACRUZ-DIAZ convinced

CARLITO to buy the other drugs for an increased price. I believe that he is telling

MIKEY that CARLITO will have to test it but that he has the cash and that he is a

trustworthy buyer. I also believe that DELACRUZ-DIAZ confirmed that the other

male who got into the Nissan Rogue was in fact CARLITO, following him to

MIKEY’s location.

      28.    Agents followed DELACRUZ-DIAZ and CARLITO as it traveled to the

Milton Street area of Lawrence. At approximately 8:03 p.m., agents located

DELACRUZ-DIAZ’s White Cherokee and the Nissan Rogue parked in front of the

side driveway of 570 Haverhill Street. At approximately 8:04 p.m., in Session 4764,

DELACRUZ-DIAZ called the MIKEY PHONE and told him “I’m down here.”

MIKEY affirmed and the call ended.

      29.    At approximately 8:17 p.m., I observed DELACRUZ-DIAZ emerge from

the side driveway area of 570 Haverhill Street, walk around the rear of the Silver

Nissan Rogue and talk to the driver, signaling for him to follow him. DELACRUZ-

DIAZ entered his vehicle, with the Nissan Rogue following closely behind, with his

lights off. Approximately one minute later, in session 4766, DELACRUZ-DIAZ

called the CARLITO PHONE and told him that he was driving without his

headlights on. CARLITO could be overheard telling the driver to turn his headlights

on. In a subsequent call, Session 4767, DELACRUZ-DIAZ called the CARLITO



                                         14
       Case 1:20-mj-00237-DL Document 1-1 Filed 12/29/20 Page 15 of 22




PHONE and CARLITO told him, “we are behind you, you have a police car there.

Get off the damn phone.” DELACRUZ-DIAZ asked where the police were and the

call ended.

      30.     Agents continued to follow both vehicles in tandem as they drove to

CARLITO’s building. At approximately 8:26 p.m., both cars got to the area of 326

Prospect Street. Agents observed CARITO get dropped off in front of his house,

while DELACRUZ-DIAZ parked across the street approximately one minute later.

At approximately 8:27 p.m., in Session 4770, DELACRUZ-DIAZ called CARLITO

phone and said, “you go slow.” CARLITO replied, “Manny, stop talking bullshit and

go inside the house. I am here.” The call ended and agents observed DELACRUZ-

DIAZ cross Prospect Street and walk directly to the front door of CARLITO’s

residence.

      31.     Based on these events, I believe that DELACRUZ-DIAZ and CARLITO

picked up bulk drugs from MIKEY at his apartment building on 570 Haverhill

Street, Lawrence, Massachusetts. I believe that they brought the drugs back to

CARLITO’s apartment building located at 326 Prospect Street, Lawrence,

Massachusetts. Both of these buildings are multi-unit apartments and at this time,

investigators have not been able to identify either the MIKEY apartment or the

CARLITO apartment. I know from previous intercepts that CARLITO has milled

drugs at his residence in the past. I know that DELACRUZ-DIAZ frequently

conducts drug business with CARLITO at his residence. I also believe that MIKEY

is a kilogram level drug trafficker that is operating out of the apartment building at



                                          15
        Case 1:20-mj-00237-DL Document 1-1 Filed 12/29/20 Page 16 of 22




570 Haverhill, however it is a multi-unit building and MIKEY has no identifiable

connection to current listed tenants.

      32.    I believe that location information obtained from MIKEY PHONE and

CARLITO PHONE, when used in conjunction with surveillance may assist the

United States in allowing investigators to identify and conduct surveillance at

location(s) where MIKEY and CARLITO conduct drug sales, process drugs, or store

bulk drugs. Furthermore, agents believe that the location information could help to

identify drug associates, sources of supply, and help to better understand the daily

operations these individuals.

      33.    In my training and experience, I have learned that T-Mobile USA is a

company that provides cellular telephone access to the general public. I also know

that providers of cellular telephone service have technical capabilities that allow

them to collect and generate at least two kinds of information about the locations of

the cellular telephones to which they provide service: (1) E-911 Phase II data, also

known as GPS data or latitude-longitude data, and (2) cell-site data, also known as

“tower/face information” or cell tower/sector records. E-911 Phase II data provides

relatively precise location information about the cellular telephone itself, either via

GPS tracking technology built into the phone or by triangulating the device’s signal

using data from several of the provider’s cell towers. Cell-site data identifies the

“cell towers” (i.e., antenna towers covering specific geographic areas) that received a

radio signal from the cellular telephone and, in some cases, the “sector” (i.e., faces of

the towers) to which the telephone connected. These towers are often a half-mile or



                                           16
        Case 1:20-mj-00237-DL Document 1-1 Filed 12/29/20 Page 17 of 22




more apart, even in urban areas, and can be 10 or more miles apart in rural areas.

Furthermore, the tower closest to a wireless device does not necessarily serve every

call made to or from that device. Accordingly, cell-site data is typically less precise

than E-911 Phase II data.

       34.   Based on my training and experience, I know that T-Mobile USA can

collect E-911 Phase II data about the location of MIKEY PHONE and CARLITO

PHONE, including by initiating a signal to determine the location of MIKEY

PHONE and CARLITO PHONE on T-Mobile USA networks or with such other

reference points as may be reasonably available.

       35.   Based on my training and experience, I know that T-Mobile USA can

collect cell site data about MIKEY PHONE and CARLITO PHONE.

III.   AUTHORIZATION REQUEST

       36.   Based on the foregoing, I request that the Court issue the proposed

search warrant, pursuant to Federal Rule of Criminal Procedure 41 and 18 U.S.C. §

2703(c).

       37.   I further request, pursuant to 18 U.S.C. § 3103a(b) and Federal Rule of

Criminal Procedure 41(f)(3), that the Court authorize the officer executing the

warrant to delay notice until 90 days after the collection authorized by the warrants

has been completed. There is reasonable cause to believe that providing immediate

notification of the warrants may have an adverse result, as defined in 18 U.S.C. §

2705. Providing immediate notice to the user(s) of MIKEY PHONE and CARLITO

PHONE would seriously jeopardize the ongoing investigation, as such a disclosure


                                           17
        Case 1:20-mj-00237-DL Document 1-1 Filed 12/29/20 Page 18 of 22




would give this person an opportunity to destroy evidence, change patterns of

behavior, notify confederates, and flee from prosecution. See 18 U.S.C. § 3103a

(b)(1). As further specified in Attachment B, which is incorporated into the

warrant, the proposed search warrant does not authorize the seizure of any tangible

property. See 18 U.S.C. § 3103a(b)(2). Moreover, to the extent that the warrant

authorizes the seizure of any wire or electronic communication (as defined in 18

U.S.C. § 2510) or any stored wire or electronic information, there is reasonable

necessity for the seizure for the reasons set forth above. See 18 U.S.C. §

3103a(b)(2).

       38.     I further request that the Court direct T-Mobile USA to disclose to the

government any information described in Attachment B that is within the

possession, custody, or control of T-Mobile USA. I also request that the Court direct

T-Mobile USA to furnish the government all information, facilities, and technical

assistance necessary to accomplish the collection of the information described in

Attachment B unobtrusively and with a minimum of interference with T-Mobile

USA’s services, including by initiating a signal to determine the location of the

MIKEY PHONE and CARLITO PHONE on T-Mobile USA’s networks or with

such other reference points as may be reasonably available, and at such intervals

and times directed by the government. The government shall reasonably

compensate T-Mobile USA for reasonable expenses incurred in furnishing such

facilities or assistance.

       39.     I further request that the Court authorize execution of the warrant at



                                           18
       Case 1:20-mj-00237-DL Document 1-1 Filed 12/29/20 Page 19 of 22




any time of day or night, owing to the potential need to locate the MIKEY PHONE

and CARLITO PHONE outside of daytime hours.

      I declare that the foregoing is true and correct.


                                        /s/ Casey T. MacDonald
                                        Casey T. MacDonald, Special Agent
                                        U.S. Drug Enforcement Administration


      The affiant appeared before me by telephonic conference on this date

pursuant to Fed. R. Crim. P. 4.1 and affirmed under oath the content of this

affidavit and application.


Date: ___________
       12/29/2020

Time: ___________
       2:17 p.m.


                                        HON. DANIEL J. LYNCH
                                        UNITED STATES MAGISTRATE JUDGE
                                        DISTRICT OF NEW HAMPSHIRE




                                          19
       Case 1:20-mj-00237-DL Document 1-1 Filed 12/29/20 Page 20 of 22




                                 ATTACHMENT A


                             Property to Be Searched


      1.     The cellular telephone assigned call number (617) 380-9275 with no

listed subscriber or address, with service provided by T-Mobile, a wireless telephone

service provider headquartered at 4 Sylvan Way, Parsippany, New Jersey, and used

by an unknown male referred to as “Mikey.”

      2.     The cellular telephone assigned call number (978) 397-0347 with no

listed subscriber or address, with service provided by T-Mobile USA, and used by a

Hispanic male referred to as “Carlito” (together “the Target Telephones”).

      3.     Information about the location of the Target Telephones that is within

the possession, custody, or control of T-Mobile USA including information about the

location of the cellular telephones if either or both is subsequently assigned a

different call number.
       Case 1:20-mj-00237-DL Document 1-1 Filed 12/29/20 Page 21 of 22




                                  ATTACHMENT B


                          Particular Things to be Seized


      All information about the location of the Target Telephones described in

Attachment A for a period of thirty days, during all times of day and night.

“Information about the location of the Target Telephones” includes all available E-

911 Phase II data, GPS data, latitude-longitude data, and other precise location

information, as well as all data about which “cell towers” (i.e., antenna towers

covering specific geographic areas) and “sectors” (i.e., faces of the towers) received a

radio signal from the cellular telephones described in Attachment A.

      To the extent that the information described in the previous paragraph

(hereinafter, “Location Information”) is within the possession, custody, or control of

T-Mobile USA, T-Mobile USA is required to disclose the Location Information to the

government. In addition, T-Mobile USA must furnish the government all

information, facilities, and technical assistance necessary to accomplish the

collection of the Location Information unobtrusively and with a minimum of

interference with T-Mobile USA’s services, including by initiating a signal to

determine the location of the Target Telephones on T-Mobile USA’s network or with

such other reference points as may be reasonably available, and at such intervals

and times directed by the government. The government shall compensate T-Mobile

USA for reasonable expenses incurred in furnishing such facilities or assistance.
       Case 1:20-mj-00237-DL Document 1-1 Filed 12/29/20 Page 22 of 22




      This warrant does not authorize the seizure of any tangible property. In

approving this warrant, the Court finds reasonable necessity for the seizure of the

Location Information. See 18 U.S.C. § 3103a(b)(2).
